992 F.2d 1219
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John BADEA, Plaintiff-Appellant,v.Gordon YACH, Joseph Evers, John Doe, Defendants-Appellees.
No. 91-15545.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 2, 1992.*Decided April 27, 1993.

Before:  SCHROEDER, PREGERSON, and NORRIS, Circuit Judges.


1
MEMORANDUM**


2
John Badea, a federal prisoner, appeals from the district court's judgment in favor of prison medical officials after a bench trial on Badea's claim that the officials violated his Eighth Amendment rights by giving him improper dental care and threatening to have him placed in solitary confinement if he made further complaints about his dental condition.   The trial was conducted pursuant to our remand in the earlier appeal, Badea v. Moran, No. 88-15511, filed January 22, 1990.


3
Appellant first contends that the district court erred in limiting the trial to a consideration of plaintiff's claim regarding the prison dentist, Dr. Bruce Crowley.   Our prior remand, however, was limited to that claim and the district court properly followed our instructions.


4
The district court after a bench trial found that there were no threats of solitary confinement and that the care rendered by Dr. Crowley was appropriate.   These findings are not clearly erroneous and there is no legal error in connection with them.


5
The appellant also argues that the district court erred in not permitting him to amend his complaint to name Dr. Crowley, but the district court regarded such an amendment as unnecessary because it fully considered the claim against Dr. Crowley and ruled against plaintiff on the merits.


6
The district court did not abuse its discretion in refusing to impose discovery sanctions.


7
AFFIRMED.



*
 The panel finds this case appropriate for submission without argument pursuant to Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3